Citation Nr: 0638518	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  97-31 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1968 to December 
1969.  He also had active duty for training (ACDUTRA) between 
April 1984 and February 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).   


FINDING OF FACT

The veteran's psychiatric disorder was not demonstrated until 
September 1996 and has not been shown to have developed as a 
result of any factor during his previous period of active 
service or his period of active duty for training.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during service, and may not be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2002, April 2004, and April 2005 plus 
another letter issued sometime in 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters told the veteran to submit any additional evidence 
that he had in his possession.  The 2006 letter also provided 
information regarding assignment of an appropriate rating and 
effective date in the event the claim were to be granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's initial duty-to-assist letter was not provided 
prior to the adjudication of his claim.  However, he was 
afforded an appropriate opportunity to submit evidence and he 
has not alleged that he was harmed by this sequence of 
events.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  He was 
afforded VA examinations, and relevant opinions have been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

The Board notes that the one year presumption for incurrence 
of a psychosis applies only to a period of active duty.  It 
does not apply to active duty for training.  See Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  The veteran's period of 
service from April 1984 and February 1996 is considered to 
have been active duty for training.  In this regard, the 
Board notes that the response to a request for information 
dated in April 2005 reflects that the veteran's only period 
of active service was from 1968 to 1969, and all other dates 
were ACDUTRA.  

The veteran contends that his current psychiatric problems 
first developed just before discharge during the period of 
service which ended in February 1996.  He asserted that he 
was discharged because of flunking a test, and this resulted 
in him developing depression and/or a psychotic disorder.  

Significantly, however, the veteran's contentions are 
contradicted by the objective medical evidence which is of 
record.  The veteran's service medical records do not contain 
any references to symptoms, findings or diagnoses of any 
psychiatric disorder.  The report of a medical history given 
by the veteran in February 1996 reflects that he denied 
having a history of frequent trouble sleeping, depression, 
excessive worry, or nervous trouble of any sort.  The report 
of a medical examination conducted at that time reflects that 
psychiatric evaluation was normal.  It was noted that he was 
qualified for separation.  The Board concludes that this 
characterization is inconsistent with the veteran's 
contention that he was having a nervous breakdown at that 
time.  

The earliest medical evidence of the presence of a 
psychiatric disorder is from several months after the period 
of active duty training ended in February 1996.  Private 
treatment records beginning in September 1996 show that he 
has been diagnosed as having various psychiatric 
disabilities.  The Board notes that a private medical report 
dated in November 1996 shows that the psychiatrist indicated 
that the first sign of illness was in August 1996.  Although 
some records contain a history given by the veteran which 
related his symptoms back to service, the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet.App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

A VA examination report dated in May 2006 shows that the 
examiner reviewed the claims file, and examined the veteran.  
He then offered the following opinion:

Based on the veteran's history, records, and 
evaluations we consider that the correct and 
current neuropsychiatric condition is Dysthymic 
disorder NOS.  We do not find evidence of any 
psychiatric complaint, treatment or diagnosis in 
the service medical records available.  He had 
regular Army service from May 24, 1968 through 
December 25, 1969.  He joined the Puerto Rico 
National Guard in 1974; and served until February 
1996...

Based on the notes, on his records and on the 
evaluations, we find that the veteran began to 
exhibit psychiatric symptomatology of depression 
after he completed his Puerto Rico National Guard 
service, then became unemployed.  We consider that 
his currently diagnosed Dysthymic disorder is not 
caused by, due to, the effect of, no was manifested 
during his Military service.  The present 
symptomatology began to present after his Puerto 
Rico National Guard service separation...

After reviewing all of the relevant evidence, the Board finds 
that the veteran's psychiatric disorder was not demonstrated 
until September 1996.  The objective medical evidence from 
that period of time, such as the service medical records 
showing no symptoms and a normal psychiatric evaluation, have 
significantly greater probative value than the statements 
submitted by the veteran later in support of a claim for 
monetary benefits.  This onset of symptoms in September 1996 
was many years after his period of active duty which ended in 
1969 and several months after his period of active duty for 
training which ended in February 1996.  No medical opinion 
has been presented linking the post service psychiatric 
disorder with the any events during service.  The only 
medical opinion on that point weighs against the claim.  The 
Board again notes that the one year presumption for 
incurrence of a psychotic disorder is not applicable 
following the period of active duty for training.  
Accordingly, the Board concludes that a psychiatric disorder 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred during active service.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


